306 F.2d 290
Martin POPPER, Appellant,v.UNITED STATES of America, Appellee.
No. 16445.
United States Court of Appeals District of Columbia Circuit.
Argued February 1, 1962.
Decided July 5, 1962.

Mr. Leonard B. Boudin, New York City, for appellant. Mr. David Rein, Washington, D. C., also entered an appearance for appellant.
Mr. Anthony G. Amsterdam, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Nathan J. Paulson and William Hitz, Asst. U. S. Attys., were on the brief, for appellee. Messrs. Charles T. Duncan, Principal Asst. U. S. Atty., and John R. Schmertz, Asst. U. S. Atty., also entered appearances for appellee.
Before PRETTYMAN, Senior Circuit Judge, and BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of criminal contempt of Congress, under 2 U.S.C. § 192, for refusal to answer certain questions of a subcommittee of the House Committee on Un-American Activities. A pre-trial motion to dismiss the indictment filed on behalf of appellant alleged inter alia that "the indictment fails to set forth the question under inquiry * * *." This motion was denied and, at a subsequent trial before a jury, appellant was found guilty of the crime charged against him. From the judgment and sentence entered against him by the District Court in conformity with the jury's verdict, Popper appeals to this court, urging again, among other grounds, the insufficiency of the indictment.


2
Bound as we are by the recent decision of the United States Supreme Court in Russell v. United States and related cases, 369 U.S. 749, 779, 781, 82 S.Ct. 1038, 8 L.Ed.2d 240 we reverse the judgment of the District Court.


3
We do not pass on any other points raised by appellant.


4
Reversed.